AMENDMENT NO. 3, dated as of February 28, 2011 (the “Amendment”), to EMPLOYMENT
CONTRACT BETWEEN KINGSTONE INSURANCE COMPANY (AS SUCCESSOR IN INTEREST TO
COMMERCIAL MUTUAL INSURANCE COMPANY) (the “Company”) AND JOHN D. REIERSEN (the
“Executive”), dated as of September 13, 2006, as amended (the “Agreement”).
 
RECITALS
 
WHEREAS, the Company and the Executive have entered into the Agreement which
sets forth the terms and conditions upon which the Executive is employed by the
Company and upon which the Company compensates the Executive.
 
WHEREAS, the Company and the Executive desire to amend the Agreement with
respect to the services to be provided by the Executive effective January 1,
2012.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree that,
notwithstanding anything in the Agreement to the contrary:
 
1. The term of the Agreement shall expire on December 31, 2014, subject to
earlier termination as hereinafter provided (the “Term”).
 
2. The Executive’s employment may be terminated by the Company at any time with
or without cause upon written notice by the Company to the Executive to such
effect.  In the event of termination by the Company, the Executive will be
entitled to severance in an amount equal to the lesser of (a) $50,000 or (b) the
remaining Minimum Annual Salary (as hereinafter defined) payable until the end
of the Term; provided, however, that, in the event that the termination date is
on or before December 31, 2011, the Executive will be entitled to severance in
an amount equal to 50% of his then annual salary.  The amount to be paid to the
Executive pursuant to this Paragraph 2 shall constitute the sole and exclusive
remedy of the Executive in connection with or with regard to the termination of
his employment, and the Executive shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise.  In addition, the
amount to be paid to the Executive pursuant to this Paragraph 2 shall be
contingent upon the execution by the Executive of a release in form reasonably
acceptable to the Company and the Executive.
 
3. Effective January 1, 2012 and during the Term, the Executive shall serve as
Executive Vice President of the Company.  In such capacity, the Executive shall
report to the President and Chief Executive Officer (“CEO”) of the Company and
shall provide advice and assistance to the President, CEO and other officers and
management personnel of the Company with regard to the management and operation
of the Company including, but not limited to, with regard to reinsurance,
regulatory and legislative compliance, industry relations, new product
development, monitoring loss experience, rate and form filings, auditing claims
and underwriting, and such other services with regard to the management and
operation of the Company as are requested by the President and/or CEO of the
Company (collectively, the “Services”).
 
4. The Company and the Executive agree that, in consideration of the Minimum
Annual Salary, it is anticipated that, effective January 1, 2012 and during the
Term, the Executive will provide 500 hours of Services each year and the
Executive agrees to provide such hours of Services per year if necessary or
appropriate to perform his duties. It is understood that, if the Executive
performs his duties hereunder, he shall be entitled to receive the Minimum
Annual Salary for a particular year notwithstanding that he did not provide 500
hours of Services during such year.
 
 
 

--------------------------------------------------------------------------------

 
5. Effective January 1, 2012 and during the Term, in consideration of the
Executive’s Services as herein provided and subject to the terms and conditions
hereof, the Executive shall be entitled to receive (a) a minimum annual salary
of $100,000 (the “Minimum Annual Salary”) and (b) in the event that the
Executive is required by the Company to provide, and does provide, Services to
the Company in excess of 500 hours during any particular year, an amount equal
to $200 for each hour of Services performed in excess of 500 hours.  The amounts
due pursuant to clause (a) of this Paragraph 5 shall be payable in accordance
with the Company’s standard payroll practices.  The amounts due pursuant to
clause (b) of this Paragraph 5 shall be payable as part of the next regular
payroll of the Company following approval by the Company’s Chief Financial
Officer (the “CFO”) of such excess hours.  Effective January 1, 2012, the
Executive shall no longer be entitled to any bank or sick days.
 
6. The Company and the Executive agree that, effective January 1, 2012 and
during the Term, the Executive may participate in, and receive compensation
from, industry trade groups, including the Underwriters Rating Board, so long as
such participation does not interfere with the Executive’s provision of Services
to the Company. The parties agree that any services provided by the Executive to
industry trade groups shall not count towards the 500 hour threshold provided
for in Paragraphs 4 and 5 hereof.  The foregoing shall not be deemed to limit
the obligations of the Executive as set forth in Paragraph 7 hereof.
 
7. The services of the Executive are unique and extraordinary and essential to
the business of the Company, especially since the Executive has and shall have
access to the Company’s trade secrets and other privileged and confidential
information essential to the Company’s business.  Therefore, the Executive
agrees that, as a material inducement to the Company’s entering into this
Amendment, during the Term and for a period of five (5) years following the
cessation of the Executive’s employment with the Company for any reason
whatsoever (the “Restrictive Covenant Period”), the Executive shall not, without
the prior written consent of the President and CEO of the Company, directly or
indirectly, whether individually or as a principal, officer, director, employee,
partner, shareholder, joint venturer, member, manager, agent, representative,
consultant or independent contractor to any entity, engage or participate in a
business which is similar to or competitive with the business of the Company,
including an insurance company (a “Competitive Business”) or otherwise provide
any services to any entity, including an insurance company, that is engaged in,
directly or indirectly, a Competitive Business.  Without limiting the generality
of the foregoing, during the Restrictive Covenant Period and thereafter, the
Executive agrees that he will not (a) reveal to any third parties, or assist any
third parties, including insurance companies, in writing, the Company’s
proprietary or otherwise unique or confidential product lines or (b) reveal to
any third parties, or assist any third parties, including insurance companies,
in utilizing, the Company’s proprietary or otherwise unique or confidential
underwriting or claims procedures.
 
8. Effective with the month ending January 31, 2012, the Executive will, within
ten (10) days following the end of each calendar month, submit to the Company’s
CFO (a) a reasonably detailed report as to his Services during the particular
month, which report shall indicate the respective dates of Services, the number
of hours of Services performed on each such date and a description of the
Services performed on each such date and (b) a report of expenses and
disbursements incurred by the Executive for and on behalf of the Company in the
performance of his duties in form normally used by the Company and receipts with
respect thereto.  The Executive shall be reimbursed on a monthly basis for all
reasonable and necessary expenses and disbursements incurred by him for and on
behalf of the Company in the performance of his duties.
 
 
 

--------------------------------------------------------------------------------

 
9. Effective January 1, 2012 and during the Term, the Executive will be eligible
for (a) participation in the Company’s profit sharing plan and 401(k) plan and
(b) the Company’s dental insurance, flex spending plan, life insurance and
disability benefits available to the Company’s employees as well as supplemental
life insurance currently being provided by the Company.
 
10. Effective January 1, 2012 and during the Term, the Employee will be entitled
to the use of the Company owned Acura MDX or equivalent vehicle (the
“Vehicle”).  An amount, as reasonably determined by the Company’s CFO, shall be
included in the Executive’s Form W-2 as compensation to the extent of his
personal use of the Vehicle.
 
11. With respect to the period ending December 31, 2011, the Agreement, as
currently in effect (prior to this Amendment), shall continue in full force and
effect in accordance with its terms (except that Paragraphs 2, 7 and 12 through
15 hereof shall take effect upon the execution hereof).  Effective January 1,
2012, the Agreement shall no longer be in effect and the provisions of this
Amendment shall control the relationship between the Company and the Executive
in all respects.  The foregoing shall not be construed as a limitation on the
Executive’s right to receive payments in 2012 based upon benefits that have
accrued as of December 31, 2011, including pursuant to the Company’s profit
sharing plan, time bank days and a one week lag payment payable in January 2012.
 
12. The Executive acknowledges and agrees that, in the event he shall violate or
threaten to violate any of the restrictions of Paragraph 7 hereof, the Company
will be without an adequate remedy at law and will therefore be entitled to
enforce such restrictions by temporary or permanent injunctive relief in any
court of competent jurisdiction without the necessity of proving damages.
 
13. The waiver by either party of a breach of any provision hereof shall not
operate or be construed as a waiver of any subsequent breach.  If any provision
hereof shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and not in any way affect
or render invalid or unenforceable any other provisions hereof, and the
provisions hereof shall be carried out as if such invalid or unenforceable
provision, or part thereof, had been reformed, and any court of competent
jurisdiction is authorized to so reform such invalid or unenforceable provision,
or part thereof, so that it would be valid, legal and enforceable to the fullest
extent permitted by applicable law.
 
14. The Agreement, as amended by this Amendment, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
there are no representations, warranties or commitments except as set forth
herein.  The Agreement, as amended by this Amendment, supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, of the parties hereto relating to the subject matter hereof.  The
Agreement, as amended by this Amendment, may be amended, and any provision
hereof waived, only by a writing executed by the party sought to be charged.
 
15. Whenever the word “including” or any variant thereof is used herein, it
shall mean “including without limitation.”
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.
 

 
KINGSTONE INSURANCE COMPANY
         
 
By:
/s/ Barry Goldstein       Barry Goldstein,
Chairman of the Board
     
 
                  

 

             
 
 /s/ John D. Reiersen      John D. Reiersen                  



 